The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 4, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaluvaiah (US Patent Application 20190012088) in the view of Ishii (US Patent Application 20150154125).
As per claim 1, Chaluvaiah teaches a method [400, fig. 4] for booting a system, the method comprising:
discovering system memory, wherein discovering the system memory comprises [0012]:
detecting High Bandwidth Memory (HBM) [0012, detecting high speed memory band with].
allocating the HBM to the system memory [0012, allocate high-bandwidth memory].
utilizing the HBM for booting services [0012, use allocation high-bandwidth memory for booting].
Chaluvaiah does not teach preparing the HBM for booting services.
However, Ishii teaches preparing the HBM for booting services [0090, 0099, fig. 12, as shown from figure 12 and from the listed paragraphs, specific portion of the high-speed memory which include specific side is selected for botting preparation]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Chaluvaiah to include the method of Ishii in order to prepare the high-speed memory for booting.

As per claim 2, Chaluvaiah teaches determining that a driver to be installed is a Driver Execution Environment (DXE) driver [0021, 0024, 0026, 0032, fig. 3, as pointed out the deriver is UEFI driver and can be determine if it is installed].
loading the driver into the HBM of the system memory [0024, driver can be updated if there is a need to install the driver or new driver].
starting, after the loading, the DXE driver [0030, after the driver the system boot].
As per claim 5, Chaluvaiah receiving an indication that boot services have been completed [0029, CPU can check or detect when the boot operation is completed].
freeing the HBM for use by an operating system (OS) [0029, portion of memory can be allocated when it is completed, that is the memory is free].
after the freeing, using the HBM, by the OS, for bandwidth-intensive workloads [0029-0030, then the portion of the memory ban be used again].

As per claim 6, Chaluvaiah teaches the indication is calling an ExitBootServices () function [0031, Exit Boot Services function].

As per claim 7, Chaluvaiah allocating the HBM to the system memory comprises allocating the HBM to a Global Coherency Domain (GCD) of the system memory [0032, global variable or unique identification of the high-speed bandwidth memory].

As per claims 8-9, 12-18, and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8-9, 12-18 and 20 are also rejected as being unpatentable over Chaluvaiah in view of Ishii for the same reasons set forth in the rejected claims above.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chaluvaiah (US Patent Application 20190012088) in the view of Ishii (US Patent Application 20150154125) and in the view of Panabaker (US Patent Application 20070288687).
As per claim 3, Chaluvaiah and Ishii do not teach using the HBM for a memory heap request in the booting services, wherein the memory heap request excludes runtime memory allocations, Advanced Configuration and Power Interface (ACPI) memory allocations, and reserved memory allocations.
However, Panabaker teaches using the HBM for a memory heap request in the booting services, wherein the memory heap request excludes runtime memory allocations, Advanced Configuration and Power Interface (ACPI) memory allocations, and reserved memory allocations [0026, 0047, 0051, as pointed out power state of the high-speed memory can be controlled accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designs of Chaluvaiah and Ishii to include the method of Panabaker in order to manage power of the system.

As per claim 10, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 10 is also rejected as being unpatentable over Chaluvaiah in view of Ishii and in the view of Panabaker for the same reasons set forth in the rejected claims above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olarig (US 20210248049) teaches device and method for verifying a component of a storage device.
Wong (US 20130111180) teaches partition a memory into a high and low performance partitions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187